Case 3:21-cv-00022-NKM-JCH Document 22 Filed 08/17/21 Page 1 of 1 Pageid#: 100




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  Charlottesville Division

 Robert Schilling,                                  )
        Plaintiff,                                  )       Civil Action No. 3:21cv00022
                                                    )
               v.                                   )       ORDER
                                                    )
 Richard Jake Washburne, et al.,                    )       By:    Joel C. Hoppe
        Defendants.                                 )       United States Magistrate Judge

        Before the Court is the parties’ Joint Rule 26(f) Plan (“Plan”). ECF No. 19. Finding good

 cause, the Court hereby ADOPTS the deadline modifications proposed in the Plan and

 AMENDS the Pretrial Order, ECF No. 8, as follows:

        Plaintiff’s Initial Expert Disclosure                      April 30, 2022

        Defendants’ Initial Expert Disclosure                      June 30, 2022

        It is so ORDERED.

                                                    ENTERED: August
                                                               g 17, 2021



                                                    Joel C. Hoppe
                                                    United States Magistrate Judge
